Dismissed and Opinion filed January 30, 2003








Dismissed and Opinion filed January 30, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01259-CV
____________
 
STEVEN
WALLACE BISCHOFF, Appellant
 
V.
 
BRENDA
QUATTRONE BISCHOFF, Appellee
 

 
On Appeal from the 245th District Court
Harris
County, Texas
Trial Court Cause No. 00-09776
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed October 25, 2002.
On January 27, 2003, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1(a)(2).  The motion is
granted.
Accordingly, the appeal is ordered dismissed.  
PER CURIAM
 
Judgment rendered and Opinion
filed January 30, 2003.
Panel consists of Justices
Edelman, Seymore, and Guzman.